Opinion issued July 15, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00712-CV
____________

IN RE SIMON TERRY JEFFERY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Simon Terry Jeffery has filed a petition for a writ of mandamus
complaining of orders allegedly issued by Judge Beck


 on June 12, 2003 in an
expunction proceeding.


  Jeffrey also asks this Court to order Judge Beck to reset a
hearing, appoint counsel, issue a bench warrant, and set up a telephone conference
call.  Jeffrey has not included with his petition the appendix required by Texas Rule
of Appellate Procedure 52.3(j).
          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.